Citation Nr: 0729049	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  00-07 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had Recognized Guerrilla service from January 
1945 to October 1945 and Regular Philippine Army service from 
November 1945 to June 1946.  The veteran died in June 1997.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied service 
connection for the cause of the veteran's death.  

The appellant testified before a hearing officer at the RO in 
September 2000.  A transcript of that hearing has been made 
part of the claims file.

The Board first considered the appellant's appeal in June 
2004.  At that time, the Board denied the claim for service 
connection for the cause of death.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court); in June 
2007, the Court granted a joint motion for remand.  The Court 
vacated the June 2004 decision, finding that VA had not fully 
assisted the appellant in the development of her theory of 
the claim.  The Court further found that, upon remand, a 
medical opinion regarding the cause of the veteran's death 
should be obtained.

In the joint motion for remand granted by the Court, it was 
also noted that the appellant had a claim for accrued 
benefits that should be addressed upon remand.  As the RO has 
not adjudicated this issue, the Board does not have 
jurisdiction.  However, the claim for entitlement to accrued 
benefits is referred to the RO for all indicated development 
and adjudication.

The Veterans Law Judge (VLJ) who signed the June 2004 remand 
is no longer employed by the Board.  The appeal has been 
reassigned to the undersigned VLJ. 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the veteran's death was 
attributable to service.  The veteran died in June 1997.  The 
certificate of death shows that the immediate cause of death 
was cardiopulmonary arrest due to an acute myocardial 
infarction.  

At the time of his death, the veteran was service connected 
for residuals of gunshot wounds of the right arm, rated as 30 
percent disabling, and for residuals of a shrapnel wound of 
the right side of the face, rated as 10 percent disabling.

A November 1954 X-ray had revealed that there were multiple 
metallic foreign bodies in the soft tissue of the right arm, 
with the largest fragment being 2 x .4 centimeters in size.  
X-rays also revealed that the veteran had cardiac 
enlargement.  A VA examination performed at that time noted 
that he had a moderate muscle injury of the deltoid and 
brachialis muscles, as well as scars of the right arm and 
face.  In the November 1954 rating decision that granted 
service connection for the gunshot wounds, the RO noted that 
the injuries had been incurred in April 1945.  The RO denied 
service connection for cardiomegaly.

In April 1997, two months prior to his death, the veteran 
submitted a claim for increased rating for his service-
connected disabilities.  He indicated that he had paralysis 
of the upper and lower extremities.

A private clinician submitted a letter in December 2000.  He 
noted that the veteran had sought treatment at his facility 
in June 1997 (less than two weeks before the veteran's 
death).  The veteran sought treatment for pain and 
inflammation of his right arm.  Diagnoses were abscess of the 
right arm, coronary insufficiency and hypertension.  The 
clinician noted that the physician who completed the 
certificate of death failed to list the underlying diagnoses, 
such as hypertension and the abscess of the arm.

After the veteran's death, the appellant filed a claim for 
service connection for the veteran's death.  In her testimony 
at the RO in September 2000, she recalled that about three 
days prior the veteran's death he was complaining of pain in 
his right arm.  She noted that there was pus which was 
emitting a bad smell and she suspected that he had an 
infection at the site of the injury.  She stated that she 
massaged the right arm to ease the pain, and she saw shrapnel 
come out of the wound.  She contended that it aggravated his 
heart disease that was the primary cause of death.  In her 
March 2003 substantive appeal (VA Form 9), she highlighted 
that an infection of the injury may have occurred due to the 
veteran feeding pigs and cleaning around the couple's 
backyard pig farm.

Attorneys for the appellant filed a brief to the Court.  They 
contended that VA had erred in adjudication of the 
appellant's claim in several respects.  In particular, the 
attorneys argued the RO had issued an inadequate February 
2004 notification letter that failed to satisfy the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  They noted that the letter informed the veteran that 
she "should send competent evidence showing the veteran 
started to have acute myocardial infarction while he was 
still in service or within a year after he was discharged 
from service on June 30 1946."  They contended, in essence, 
that this statement failed to inform the appellant to send 
evidence relevant to her particular claim regarding the right 
arm abscess.  They also noted, that at the RO hearing, the 
hearing officer did not notify the appellant of the type of 
evidence she should submit.  

In the joint motion for remand that was incorporated in the 
Court's June 2007 order, the Court agreed that VA has failed 
to properly assist the appellant in her claim, and remanded 
the appellant's appeal for additional assistance and to 
obtain a VA opinion regarding whether the veteran's death was 
related to service.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Court recently determined in Hupp v. Nicholson, No. 03-
1668 (U.S. Vet. App. July 18, 2007), that, when adjudicating 
a claim for DIC, VA must perform a different analysis 
depending upon whether a veteran was service connected for a 
disability during his or her lifetime.  The Court concluded 
that, in general, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a claim for service connection for 
the cause of the veteran's death based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service connected.

The Board also notes that the appellant's contentions include 
that the veteran's service-connected residuals of gunshot 
wounds of the right arm aggravated his fatal heart disease.  
The appellant has not been provided, however, notice 
regarding secondary service connection.  A disability which 
is proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Specifically, when aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to, or the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

VA has recently added revised provisions of 38 C.F.R. § 
3.310(b) to conform the regulation to the holding of Allen.  
71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (codified at 38 
C.F.R. § 3.310(b)).  Under this recent revision, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  VA 
will not concede, however, that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  Id.  

Pursuant to the directives of the joint motion for remand and 
for the reasons discussed above, the appellant's claim is 
remanded for the issuance of a corrective VCAA notification 
letter that informs the appellant regarding the type of 
information and evidence needed to substantiate her claim, 
including secondary service connection.  The VCAA letter must 
also comply with Hupp, supra.  

Also, pursuant to the Court Order/Joint Motion for Remand 
noted above, the AMC/RO should then obtain a medical opinion 
regarding whether the veteran's heart disease was causally 
linked to service or whether a service-connected disability, 
to include an abscess associated with the veteran's service-
connected gunshot wound of the right arm with Muscle Groups 
III and V involvement, caused or aggravated his fatal 
myocardial infarction or underlying heart disease.  See also 
38 U.S.C.A. § 5103A(D) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the appellant an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The RO's attention is directed to 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to her claim of entitlement to service 
connection for the cause of the veteran's 
death of the impact of the notification 
requirements on the claim, to include 
addressing her theory that an abscess 
associated with the veteran's service-
connected residuals of a gunshot wound of 
the right arm, with Muscle Groups III and 
V involvement, caused or aggravated his 
fatal heart attack or underlying heart 
disease.  The appellant should further be 
requested to submit all evidence in her 
possession that pertains to her claims.

This VCAA letter must specifically 
include an explanation as to the 
information or evidence needed to 
establish a claim for service connection, 
as outlined by the Court in Hupp v. 
Nicholson, No. 03-1668 (U.S. Vet. App. 
July 18, 2007). Specifically, it must 
include :  (1) a statement of the 
conditions for which the veteran was 
service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate 
a claim for service connection for the 
veteran's cause of death based on the 
previously service-connected 
disabilities; and (3) an explanation of 
the  evidence and information required to 
substantiate a claim for the veteran's 
cause of death claim based on a condition 
not yet service-connected.

Depending upon the appellant's response, 
any and all assistance due her must then 
be provided by VA.  

2.  Obtain a VA opinion regarding whether 
the veteran's fatal heart disease was 
related to service or a service-connected 
disability.  The claim's file and a copy 
of this opinion should be forwarded to 
the examiner.  Following a review of the 
service medical records and relevant 
post-service medical records, the 
examiner should address the following 
questions:
	
a)  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the veteran's 
acute myocardial infarction is 
causally linked to any incident of 
service?

b)  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the veteran's 
right arm abscess was casually 
linked to the veteran's service-
connected residuals of gunshot 
wounds of the right arm? 

c)  With the answer to question b) 
in mind, is it at least as likely 
as not (i.e., 50 percent or greater 
degree of probability) that the 
veteran's service connection 
residuals of gunshot wounds of the 
right arm caused or materially 
contributed to the veteran's death?

d)  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the veteran's 
residuals of gunshot wounds of the 
right arm caused or aggravated the 
acute myocardial infarction?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The physician is requested to provide a 
rationale for any opinion expressed.  If 
the clinician is unable to answer any of 
the questions presented without resort to 
speculation, he or she should so 
indicate.

3.  Thereafter, the appellant's claim 
must be readjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the appellant must be provided with a 
supplemental statement of the case, which 
includes 38 C.F.R. § 3.310(a) and the 
amendment to that regulation, effective 
October 10, 2006.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development and to preserve the appellant's due process 
rights.  No inference should be drawn as to the outcome of 
this matter by the actions herein requested.



The appellant's appeal must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appellant's 
appeal.  38 C.F.R. § 20.1100(b) (2006).


